DETAILED ACTION
Status of Claims
	This Action is in response to Application 17/038,378 filed 09/30/2020. The preliminary amendment filed 09/30/2020 has been acknowledged. Claims 1-20 have been cancelled. Claims 21-40 have been added. Claims 21-40 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 1032289 (hereafter Pat. 289) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
As per claim 21:
A computer-implemented method for distributing webpage content over an electronic network to one or more webpages, the method including: 
receiving, at a server processor, a first user generated input over an electronic network from a first user at a first webpage, the first user generated input received at a first user element of the first webpage, and the first user generated input having at least one characteristic that is assigned a weight or is associated with an event; (See Pat. 289 claim 1, “receiving, at a server processor, a first user generated input inputs over an electronic network from a first user at a first webpage, the first user generated input inputs received at a first user element of the first webpage, and the first user generated input having at least one characteristic that is assigned a weight or is associated with an event,”)
receiving, at the server processor, a second user generated input over the electronic network from a second user at a second webpage, the second user generated input received at a second user element of the second webpage, and the second user generated input having at least one characteristic that is assigned a weight or is associated with an event; (See Pat. 289 claim 1, “receiving, at the server processor, a second user generated input over the electronic network from a second user at a second webpage, the second user generated input received at a second user element of the second webpage, and the second user generated input having at least one characteristic that is assigned a weight or is associated with an event;”)
calculating, by the server processor in real time, a user sentiment index of a population comprising the first user and the second user, the user sentiment index calculated using an algorithm or equation based on at least one of the first user generated input and the second user generated input, the user sentiment index excluding a third user generated input associated with an excluded user; (See Pat. 289 claim 1, “calculating, by the server processor in real time, the a user sentiment index of the a population comprising the first user and the second user, the user sentiment index calculated using an algorithm or equation based on at least one of the one or more first user generated input and the second user generated input, the user sentiment index excluding a third user generated input associated with an excluded user,”)
upon calculating the user sentiment index of the population, retroactively comparing, by the server processor, each of the first user generated input, the second user generated input, and the calculated sentiment index of the population to known sentiments of one or more events; (See Pat. 289 claim 1, “upon calculating the user sentiment index of the population, retroactively comparing, by the server processor, each of the first user generated input, the second user generated input, and the calculated sentiment index of the population to known sentiments of one or more events,”)
adjusting, by the server processor, the calculated user sentiment index of the population based on the retroactive comparison; and (See Pat. 289 claim 1, “adjusting, by the server processor, the calculated user sentiment index of the population based on the retroactive comparison;”)
distributing, by the server processor over the network, webpage content for display on one or more webpages based on the adjusted calculated user sentiment index of the population. (See Pat. 289 claim 1, “distributing, by the server processor over the network, webpage content for display on one or more webpages based on a comparison of the adjusted calculated user sentiment index of the population and the received instructions.”)
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Objections
Claim 36 is objected to because of the following informalities: Claim 36 currently recites “The method of system 35…” the Examiner understands this to be dependent off of claim 35 and should recite “The system of claim 35…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
The claims recite determining a group of users view or attitude towards a topic or category and providing content based on the results of that determination. Determining a group of users view or attitude towards a topic or category and providing content based on the results of that determination is a concept that can be performed in the human mind (including an observation, evaluation, judgement, opinion) which is a mental process. Mental processes are in the groupings of abstract ideas and hence the claims include an abstract idea.
The judicial exception is not integrated into a practical application because the claims merely include limitations that are not indicative of integration into a practice application since the claims merely include:
(1)    Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Specifically as recited in the claims generally linking the use of the judicial exception to the online computer environment or field of use (see claims 21-40).
(2)    Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Specifically as recited in the claims:
a.    A computer implemented method (see claim 21)
b.    Over a network and from a user device (see claims 21, 31, 37)
c.    for display on user devices over the network (see claims 21, 31, 37)
d.    A computer readable data storage device storing instructions for executing a distribution of content; and a processor configured to execute the instructions to perform a method including (see claim 31)
e.    A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to execute online distribution of content, including: (see claim 37)
f.    over the network, from a content server or an advertising server (see claims 21, 31, 37)
and (3) Adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g). Specifically as recited in the claims mere data gathering in conjunction with the abstract idea of determining a group of users view or attitude towards a topic or category and providing content based on the results of that determination (see claims 21-40)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claims when considered alone and in combination amount to no more than:
(1) Simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(d)). Specifically as recited in the claims:
a. Receiving, processing, and storing data (see claims 1 -20) (see USPTO July 2015 Update: Subject Matter Eligibility pages 7 and 10, and from page 10 See Alice Corp., 134 S. Ct. at 2360. But see Example 4 (Al- 4: global positioning system).
b.    Automating mental tasks (see claims 1 -20) (see USPTO July 2015 Update: Subject Matter Eligibility page 7 and 11, and from page 11 See Benson, 409 U.S. at 65-67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375).
c.    Receiving or transmitting data over a network, e.g. using the Internet to gather data (see claims 1,11, and 17) (see USPTO July 2015 Update: Subject Matter Eligibility page 7 and 11, and from page 11 See Ultramercial, 772 F.3d at 716-17; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014). But see DOR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result—a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
d.     Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.
The dependent claims are further directed towards the judicial exception without significantly more. The dependent claims provide limitations on the types of information collected/evaluated (such as claims 22), the definition of information (such as claims 23-24, 30), the specific calculations and data points used in said calculations (claims 25-28), further defining particular comparing steps (claim 29) . These are still directed towards the judicial exception as these further define the abstract elements such as further defining the information and relationship between the information. They are not significantly more as they do not further integrate the judicial exception into a practical application and the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. The dependent claims is not patent eligible.

Non-Obvious Subject Matter
Claims 21-40 are determined to be non-obvious similar to Parent Application 13/953,151. As discussed in the Advisory Action of 06/26/2018 and in response to the response filed 06/19/2018 of the Parent Application, the arguments as directed towards the “adjusting the calculated user sentiment index of the population based on the comparison” has overcome the 35 U.S.C. 103 rejection under the combination of Goeldi (US 20100121707 A1) and Alringer (US 20090044147 A1). 
Upon further search and consideration, the Examiner has noted the following reference(s):
Heath (US 20130073336 A1), which talks about analysis of consumer sentiment towards brands including comparing the sentiment of different sources. 
Anderson (US 20130036126 A1), which talks about the analysis of  natural language including determining sentiment values.
Bhatia et al. (US 20110264531 A1), which talks about assessment of user sentiments associated with specific interactions or messages.
McAllister et al. (US 20070282867 A1), which talks about sentiment extraction and summarization information.
Although these references teaches/suggests sentiment analysis in a digital/web environment, these references fails to teach or suggests the adjustment of the sentiment index based on the comparison with a past/previous index. Upon further search and consideration, no references, alone or in combination, teaches or suggests this concept. As such, the Examiner has determined the invention to be non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622